In re: Zachary A. Strate, Jr., etc., et al. applying for writs of certiorari, prohibition and mandamus.
Writ granted. See Order.
SUMMERS, J. In my view the discretion of the trial judge should not be disturbed in such cases and the order of the Court of Appeal should be set aside.
On considering the petition of the defendant-relator in the above entitled and numbered cause,
It is ordered that the Order issued by the Court of Appeal for the Fourth Circuit on April 8, 1975 under their docket No. 6995 be set aside and the Order of the District Judge dated March 17, 1975 be reinstated.